Citation Nr: 0923176	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  06-18 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of fractures 
of the T11, L2, and L3 vertebrae, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1986 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the Veteran's claim for an 
increased rating for residuals of fractures of the T11, L2, 
and L3 vertebrae, currently evaluated as 20 percent 
disabling.

In April 2009, the Veteran was notified of the time and place 
of a Board hearing he had requested in connection with his 
appeal.  See 38 C.F.R. § 20.704(b) (2008).  He failed to 
report for the hearing, however, and no request for 
postponement was ever received.  Accordingly, the Board will 
process his appeal as though the request for hearing had been 
withdrawn.  38 C.F.R. § 20.704(d) (2008).


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for an increased rating for residuals of 
fractures of the T11, L2, and L3 vertebrae.

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2009).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Further, for an increased rating claim, the Board notes that 
38 U.S.C.A. § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  In addition, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

Here, the Board finds that the VCAA duty to notify has not 
been satisfied with respect to Vazquez-Flores, supra.  The 
Board notes particularly that the Veteran has not been 
informed that he must provide or ask VA to obtain medical or 
lay evidence demonstrating the effect that any worsening or 
increase in severity of his residuals of fractures of the 
T11, L2, and L3 vertebrae has had on his employment and daily 
life.  Further, the Veteran has not been informed that if an 
increase in his disability is found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of his disability, their severity and 
duration, and their impact upon employment and daily life.  
The Veteran has also not been provided notice of examples of 
types of medical and lay evidence that would be relevant to 
establishing entitlement to an increased rating for his 
residuals of fractures of the T11, L2, and L3 vertebrae.

Thus, the Board finds that action by the agency of original 
jurisdiction (AOJ) is required to satisfy the notification 
provisions of the VCAA and, in particular, provide notice in 
accordance with Vazquez-Flores, supra.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
'service connection' claim; those five elements include:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
award).  After providing the required notice, the AOJ should 
attempt to obtain any pertinent outstanding evidence for 
which the Veteran provides sufficient information and, if 
necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 
38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. 
App. 370 (2002).

A review of the Veteran's claims file reflects that the 
Veteran was provided a VA medical examination in October 
2005, at which he reported continued worsening of his back 
pain, which he claimed radiated into his right leg, causing 
numbness and tingling in the leg.  Physical examination 
revealed tenderness in the thoracolumbar paraspinal muscles.  
The Veteran's range of motion was flexion to 35 degrees 
without pain, extension to 20 degrees without pain, left 
lateral flexion to 30 degrees without pain, right lateral 
flexion to 15 degrees without pain, left lateral rotation to 
20 degrees without pain, and right lateral rotation to 15 
degrees without pain. The examination did not include 
repetitive motion testing of the range of motion of the 
Veteran's spine.  The examiner found that the Veteran's 
reflexes were intact with no sensory deficit to the bilateral 
lower extremities, but he was noted to have difficulty rising 
on toes and a positive straight leg raising test at 15 
degrees on the left and 10 degrees on the right.  The Veteran 
was found to have a limp favoring his right leg and had 
unsteady balance.  Radiological evaluation revealed end plate 
compression of L3 with pain and minimal right scoliosis of 
the middle dorsal spine, as well as residuals of the old 
fracture injury for which the Veteran is service connected.  

The Board notes that when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2008); DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 
Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 
2006), VA's Compensation & Pension (C&P) Service noted that 
to properly evaluate any functional loss due to pain, 
examiners, at the very least, should undertake repetitive 
testing (to include at least three repetitions) of the 
joint's or spine's range of motion, if feasible.  It was 
determined that such testing should yield sufficient 
information on any functional loss due to an orthopedic 
disability.  

Additionally, where the record does not adequately reveal the 
current state of the claimant's disability, the fulfillment 
of the statutory duty to assist requires a thorough and 
contemporaneous medical examination.  See Allday v. Brown, 7 
Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997) (where the appellant complained of 
increased hearing loss two years after his last audiology 
examination, VA should have scheduled the appellant for 
another examination).  

In this case, the Board notes that the Veteran has undergone 
no VA medical examination since October 2005.  Further, the 
October 2005 examination did not include repetitive motion 
testing of the range of motion of the Veteran's spine, 
pursuant to DeLuca, supra.  The Board thus finds that in 
light of the above findings, and because the Veteran has 
indicated that his back disability continues to worsen, 
another VA examination is needed to provide current findings 
with respect to the Veteran's service-connected residuals of 
fractures of the T11, L2, and L3 vertebrae.  Specifically, 
the VA medical examiner must address the DeLuca requirements, 
including loss of range of motion in the Veteran's 
thoracolumbar spine due to repetitive motion.  

The Board further notes that although it appears that the VA 
examiner attempted to evaluate the Veteran's functional loss 
and limitation of motion of the thoracolumbar spine due to 
pain, the October 2005 examination report reflects no record 
of neurological testing to specifically evaluate the cause or 
severity of the radiating pain reported by the Veteran.  The 
Board acknowledges that the General Rating Formula for 
Diseases and Injuries of the Spine (Diagnostic Codes 5235-
5243) contemplates rating disabilities of the spine with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The rating criteria, 
however, also allow for separate ratings for neurological 
abnormalities related to or caused by the spine disability.  
In this case, the Veteran was noted to complain of radiating 
pain at his October 2005 VA examination and was diagnosed 
with sciatic nerve symptoms related to his back disability at 
a March 2005 treatment visit to the Louis Stokes VA Medical 
Center in Cleveland, Ohio.  However, the VA examiner 
acknowledged but failed to address the cause or severity of 
any such radiating pain in his examination report.  These 
findings appear inconsistent with the Veteran's report and, 
further, are now more than 3 years old.  In light of the 
above findings, the Board concludes that another VA 
examination is needed to provide current findings with 
respect to the Veteran's service-connected residuals of 
fractures of the T11, L2, and L3 vertebrae and any possible 
neurological abnormality associated therewith.  Under these 
circumstances, the Veteran should be scheduled for both 
neurologic and orthopedic examinations at an appropriate VA 
medical facility.  See 38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that 
the Veteran provide sufficient 
information and, if necessary, 
authorization to enable VA to obtain 
any additional pertinent evidence not 
currently of record.  The Veteran must 
also be invited to submit any pertinent 
evidence in his possession, and the 
originating agency should explain the 
type of evidence that is his ultimate 
responsibility to submit.  The letter 
must clearly explain to the Veteran 
that he has a full one-year period to 
respond (although VA may decide the 
claim within the one-year period).  The 
AOJ must specifically notify the 
Veteran that, to substantiate a claim 
for an increased rating for his back 
disability, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on the 
Veteran's employment and daily life 
should be submitted.  The Veteran must 
be notified that the disability rating 
will be determined by applying relevant 
Diagnostic Codes, which provide for a 
range in ratings based on the nature of 
the symptoms of the condition for which 
increased compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
In this instance, the notice must 
include information about the rating 
criteria used to rate the Veteran's 
back disability and what is required to 
obtain a higher rating.  The rating 
criteria must be set forth.  The notice 
must also provide examples of the types 
of medical and lay evidence that the 
Veteran may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation-e.g., competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or 
exceptional circumstances relating to 
the disability.  Vazquez-Flores, supra. 

2.  After securing any additional 
records, the Veteran must be scheduled 
for orthopedic and neurologic 
evaluations at an appropriate VA 
medical facility and notified that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2008).  The 
entire claims file, including a copy of 
this remand, must be made available to 
and reviewed by the physician(s) 
designated to examine the Veteran.  All 
appropriate tests and studies (to 
include X-rays; range of motion 
studies, reported in degrees; or other 
appropriate diagnostic testing) must be 
accomplished, and all clinical findings 
must be reported in detail.

Neurologic examination-The examiner must 
identify any neurological impairment 
associated with the Veteran's residuals 
of fractures of the T11, L2, and L3 
vertebrae.  Any necessary diagnostic 
testing must be accomplished.  If 
neurological impairment is identified, 
the level of impairment and the 
particular peripheral nerve(s) affected, 
or seemingly affected, must be reported.  
The level of nerve impairment for each 
such nerve must be equated to "mild," 
"moderate," "moderately severe," or 
"severe" disability.  

Orthopedic examination-The examiner must 
report range of motion of the 
thoracolumbar spine in all directions (in 
degrees).  Clinical findings must also 
include whether, during the examination, 
there is objective evidence of pain on 
motion (if pain on motion is present, the 
examiner must indicate at which point 
pain begins), weakness, excess 
fatigability, and/or incoordination 
associated with the thoracolumbar spine; 
and whether, and to what extent, the 
Veteran experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups or with 
repeated use.  The examiner must express 
such functional losses in terms of 
additional degrees of limited motion 
(beyond the limitation shown on 
examination).  

The examiners must set forth all 
examination findings, along with the 
complete rationale for all opinions 
expressed.  

Note:  To properly evaluate any 
functional loss due to pain, C&P Service 
examiners, as per C&P Service policy, 
must at the very least undertake 
repetitive testing (to include at least 
three repetitions) of the spine's range 
of motion.  See VA Fast Letter 06-25 
(November 29, 2006).  

3.  The adjudicator must ensure that 
the examination reports comply with 
this remand and the questions presented 
in the examination requests.  If any 
report is insufficient, it must be 
returned to the examiner for necessary 
corrective action, as appropriate.

4.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal must be adjudicated 
in light of all pertinent evidence and 
legal authority.  Consideration should 
be given to whether any "staged" 
rating is warranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  If 
any benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished an 
appropriate supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).

